DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 1: Ineligible.
The claim recites a series of acts for facilitating transfer of a multi-asset digital wallet with associated digital assets. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).

The claim is analyzed to determine whether it is directed to a judicial exception. The claim describes the steps of analyzing each instance of the digital assets; identifying, respectively, one or more rules that are applicable to each of the digital assets, wherein the determination of the one or more rules is identified by a compliance mechanism; validating the one or more rules against each of the digital assets in context of a first user and a second user; and endorsing the transfer of the multi-asset digital wallet with a compliance mechanism signature. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via manual human activity, but for the recitation of generic computer components such as processor. That is, other than reciting “processor,” nothing in the claim precludes the limitations from practically being performed by organizing human activity. For example, but for the “processor” language, the claimed steps can be accomplished manually. These limitations fall under the commercial interactions of the “certain methods of organizing human activity” grouping (Step 2A1-Yes).

Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using one or more processors. The one or more processors in the steps are recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.

Claims 8 and 15 recite corresponding system and computer program product equivalents of claim 1. These claims are similarly rejected under the same rationale as claim 1, supra.

Claims 2, 9 and 16 recite determining an asset type for each of the digital assets; and applying the one or more rules that are applicable to each of the digital assets based on the determined asset type for each of the digital assets.
These limitations further narrow the abstract idea, but are nonetheless part of the abstract idea identified in claim 1. Therefore, these claims are similarly rejected under the same rationale as claim 1, supra.

Claims 3, 10 and 17 recite wherein determining the asset type for each of the digital assets comprises: accessing a repository of asset type designations incorporated in the compliance mechanism, wherein the asset type designations each include an asset type indicator; and P202003057US01Page 39 of 45identifying which asset type indicator respectively matches each of the digital assets.  
These limitations further narrow the abstract idea, but are nonetheless part of the abstract idea identified in claim 1. Furthermore, the repository (database) performs only its basic functions, which is common to all databases. The additional element of a database does not integrate the abstract idea into a practical application. Therefore, these claims are similarly rejected under the same rationale as claim 1, supra.

Claims 4, 11 and 18 recite generating a mapping identifier, wherein the mapping identifier is generated during the transfer of the multi-asset digital wallet, and wherein the mapping identifier associates each of the digital assets to the second user from the first user.  
These limitations further narrow the abstract idea, but are nonetheless part of the abstract idea identified in claim 1. Therefore, these claims are similarly rejected under the same rationale as claim 1, supra.

Claims 5, 12 and 19 recite wherein the processor utilizes a compliance mechanism, and wherein the compliance mechanism is associated with one or more governing entities.  
These limitations further narrow the abstract idea, but are nonetheless part of the abstract idea identified in claim 1. The additional element of processor is as addressed in the Steps 2A2 and B in the claim 1 analysis above Therefore, these claims are similarly rejected under the same rationale as claim 1, supra.

Claims 6 and 13 recite wherein the endorsing of the transfer includes identifying that all of the one or more rules are successfully validated.  
These limitations further narrow the abstract idea, but are nonetheless part of the abstract idea identified in claim 1. Therefore, these claims are similarly rejected under the same rationale as claim 1, supra.

Claims 7, 14 and 20 recites wherein the transfer is a multi-signature event that includes: receiving a signature of the first user; receiving a signature of the second user; and receiving a compliance mechanism signature indicating compliance with one or more governing entity regulations.
These limitations further narrow the abstract idea, but are nonetheless part of the abstract idea identified in claim 1. Therefore, these claims are similarly rejected under the same rationale as claim 1, supra.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Monica et al. (USPAP 2019/0268165).

Re claims 1, 5-6, 8, 12-13, 15 and 19: Monica teaches a method comprising: analyzing, by a processor, each instance of the digital assets (0003: “BITCOIN, ETHEREUM, and RIPPLE”); identifying, respectively, one or more rules that are applicable to each of the digital assets, wherein the determination of the one or more rules is identified by a compliance mechanism (0006); validating the one or more rules against each of the digital assets in context of a first user and a second user (0007-0008); and endorsing the transfer of the multi-asset digital wallet with a compliance mechanism signature (0005, 0029).

Re claims 2, 9 and 16: Monica teaches determining an asset type for each of the digital assets; and applying the one or more rules that are applicable to each of the digital assets based on the determined asset type for each of the digital assets (0003, 0006).

Re claims 3, 10 and 17: Monica teaches wherein determining the asset type for each of the digital assets comprises: accessing a repository of asset type designations incorporated in the compliance mechanism, wherein the asset type designations each include an asset type indicator; and P202003057US01Page 39 of 45identifying which asset type indicator respectively matches each of the digital assets (0003, 0006).  
Re claims 4, 11 and 18: Monica teaches generating a mapping identifier, wherein the mapping identifier is generated during the transfer of the multi-asset digital wallet, and wherein the mapping identifier associates each of the digital assets to the second user from the first user (0029).  

Re claims 7, 14 and 20: Monica teaches wherein the transfer is a multi-signature event that includes: receiving a signature of the first user; receiving a signature of the second user; and receiving a compliance mechanism signature indicating compliance with one or more governing entity regulations (0029).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McCauley et al (USPAP 2021/0056545) teaches hardware security module 105 determines whether a policy-based quorum of multiple users has endorsed (approved) a requested action, such as a withdrawal or transfer of cryptocurrency funds. The hardware security module 105 validates the signature by a public key of a public-private key pair for each of the plurality of users, in endorsements received from the users. In one implementation, only after determining that the policy-based quorum of the multiple users has validly endorsed the requested action, the hardware security module 105 allows itself to access or derive the private key of that particular cryptographic asset (e.g., for a specific deposit of cryptocurrency funds), and uses that private key to sign the transaction as authorization that the transaction may proceed (0026).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLABODE AKINTOLA whose telephone number is (571)272-3629. The examiner can normally be reached Mon-Fri 8:30a-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691